SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): August 16, 2011 ECO VENTURES GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 000-52445 33-1133537 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 7432 State Road 50, Suite 100 Groveland, FL Rockville, MD (Address of principal executive offices) (Zip Code) (352) 557-4830 (Registrant’s telephone number, including area code) (Former name if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01 CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT. Previous independent registered public accounting firm (a) On August 16, 2011, Eco Ventures Group, Inc.(the “Registrant” or the ‘ Company”) notified MaloneBailey LLP (“MaloneBailey”)thatit wasdismissed as theRegistrant’sindependent registered public accounting firm. The decision to dismiss the MaloneBailey as the Company’s independent registered public accounting firm was approved by the Company’s Board of Directors on August 16, 2011.Except as noted in the paragraph immediately below, the reports of MaloneBailey on the Company’sfinancial statements for the years ended August 31, 2010 and 2009 and for the period August 5, 2002 (date of inception) through August 31, 2010did not contain an adverse opinion or disclaimer of opinion, and such reports were not qualified or modified as to uncertainty, audit scope, or accounting principle. The reports of the MaloneBailey on the Company’s financial statements as of and for the years ended August 31, 2010 and 2009 and for the period August 5, 2002 (date of inception) through August 31, 2010containedexplanatory paragraphs which noted that there was substantial doubt as to the Company’s ability to continue as a going concern as the Company has incurred losses since inception and has a working capital deficit that raise doubt about its ability to continue as a going concern . During the years ended August 31, 2010 and 2009 and the period August 5, 2002 (date of inception) through August 31, 2010andthrough August 16, 2011, the Company has not had any disagreements with MaloneBaileyon any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to MaloneBailey’ssatisfaction, would have caused them to make reference thereto in their reports on the Company’sfinancial statements for such periods. During the years ended August 31, 2010 and 2009 and the period August 5, 2002 (date of inception) through August 31, 2010andthrough August 16, 2011, there were no reportable events, as defined in Item304(a)(1)(v) of RegulationS-K. The Company provided MaloneBailey with a copy of this disclosure set forth under this Item 4.01 and was requested to furnish a letter addressed to the Securities & Exchange Commission stating whether or not it agrees with the above statements. A copy of the letter from MaloneBailey is attached hereto as Exhibit 16.1 New independent registered public accounting firm On August 16, 2011(the “Engagement Date”), the Company engaged RBSM LLP (“RBSM ”) as its independent registered public accounting firm for the Company’s fiscal year ended August 31, 2011. The decision to engage RBSMas the Company’s independent registered public accounting firm was approved by the Company’s Board of Directors. During the two most recent fiscal years and through the Engagement Date, the Company has not consulted with RBSM regarding either: 1. the application of accounting principles to any specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, and neither a written report was provided to the Company nor oral advice was provided that RBSMconcluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or 2. any matter that was either the subject of a disagreement (as defined in paragraph (a)(1)(iv) of Item 304 of Regulation S-K and the related instructions thereto) or a reportable event (as described in paragraph (a)(1)(v) of Item 304 of Regulation S-K). Item 9.01 Financial Statements and Exhibits (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c)Shell company transactions. Not applicable (d) Exhibits Exhibit No. Description of Exhibit Letter from MaloneBailey LLP SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECO BVENTURES GROUP, INC. Dated: August 16, 2011 By: /s/ Randall Lanham Name: Randall Lanham Chief Executive Officer
